Title: To Thomas Jefferson from Albert Gallatin, 16 December 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir
                     
                     Treasury Department Decer. 16th 1808
                  
                  In conformity with the suggestions arising from the complaints made respecting the French vessel ready to sail from Baltimore, the collector of that port was directed to stop the departure & to report a full statement of the case. This having been done, the vessel now waits your decision; and I have the honor to enclose both the original correspondence connected with the permission given to the French minister, & the report of the collector.
                  It was on receipt of the letter of 22d August from the department of State that the permission was granted and the instructions of 29th August given to the collector.
                  Of the two vessels, one sailed in Nover.; and the other, the Atalanta, is that which is now stopt.
                  The surmises on that subject appear altogether removed by Mr M’Culloch’s letters; and the only two points which seem to require examination are 1st. whether the number of persons to be put on board is proportionate to the tonnage of the vessel—2dly whether the amount of provisions allowed by the collector is too great & should be reduced.
                  On the first point, although it be true that the number of sailors, put on board either that vessel or the Natalia, does not correspond with the former broad assertion of the French minister that there were 1500 French seamen in the United States, the number of persons embarked (56) is not much less than what the vessel which measures only 154 tons, could carry.
                  On the second point, the statement enclosed in the Collector’s letter of 13th instt., will give full information. The quantity may if thought too great be diminished; & the vessel be then permitted to depart.
                  I have the honor to be with the highest respect Sir Your obedt. Servant
                  
                     Albert Gallatin
                     
                  
               